16 F.3d 401NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Robert J. GALLAGHER, Plaintiff, Appellant,v.FEDERAL NATIONAL MORTGAGE ASSOCIATION, Defendant, Appellee.
No. 93-2171.
United States Court of Appeals,First Circuit.
February 18, 1994

Appeal from the United States District Court for the District of New Hampshire
Robert J. Gallagher on brief pro se.
D.N.H.
AFFIRMED.
Before Breyer, Chief Judge, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
Appellant has no federal constitutional right to appellate review of a state lower court decision.   McKane v. Durston, 153 U.S. 684, 687 (1894).  Regardless whether or not the New Hampshire Supreme Court chooses to review a state court ruling, lower federal courts lack jurisdiction to review state court decisions.  The dismissal of appellant's action is affirmed for the reasons stated in the magistrate's August 17, 1993 report.


2
Affirmed.